DETAILED ACTION
Examiner acknowledges receipt of the reply filed 8/16/2021, in response to the restriction requirement mailed 2/24/2021.
Claims 1-10, 12 and 13 are pending.  Claim 13 is withdrawn from further consideration for the reasons set forth below.
Claims 1-10, and 12 are being examined on the merits in this office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election of Group 2 (claims 9, 10, and 12) with traverse in the reply filed on 8/16/2021 is acknowledged. Applicant asserts that (1) there are overlapping or related technical features amongst the three groups and (2) there would be no undue burden to examine all three groups of claims.
This traversal is acknowledged with regards to group 1 (composition claims 1-8) and elected group 2 (method of treatment claims 9, 10, and 12).  
Group 1 (claims 1-8) are rejoined herein.   The restriction requirement as set forth in the Office action mailed on 2/24/2021 with respect to restriction between groups 1 and 2 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
With respect to Group 3, applicants traversal argument is not found persuasive because contrary to Applicant’s assertions there would be an undue burden to search group 3 (process of peptide synthesis) which requires entirely different search strategies classification searches.  Moreover, a process of synthesizing a peptide comprises different chemical reactions that are not related technical features found in groups 1 and 2.
The requirement is still deemed proper and is therefore made FINAL with restrict Group 3 (claim 13).
Claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/16/2021.

Applicant’s election of Example No. 1: (OctGly-Glu-Thr-Ala-Ser-Ile-Pro-Pro-gln-Lys-asn-DPro-Pro) as the representative species of peptide, and cystic fibrosis as the representative species of disease in the reply filed 8/16/2021 is acknowledged.  The species election was made with traverse. 

This is not found persuasive because: the recited peptides have distinct amino acid sequences with specific chemical and physical properties.  The recited diseases and disorders encompass different patient populations, effect different organs, and have variable etiologies.  Search for one would not necessarily yield search results than others species.  Moreover, the different species require different search queries and classifications.
Examiner reminds applicant that the election of species is for initial search purposes.  Upon identification of allowable species, search will be expanded.
The species requirement is still deemed proper and is therefore made FINAL.

Specification
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
Claims 5, 9, and 10 are objected to because of the following informalities:  
Claim 5 should be amended to recite the term “and” between the last two recited peptides.
Claims 9 and 10 should be amended to recite “administering to a subject in need thereof” to better correlate the preamble with an actual patient population that is need of such treatment.  See claim 12 for comparison.
Claim 9 should further be amended to recite “anti-inflammatory anti-infective 
Claim 10 should be amended to recite “such infections, or[[ ]], such as lung cancer” to get rid of the extra spacing.
Appropriate correction is required.

Improper Markush
In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  
A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).
Claim 7 is rejected on the judicially created basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F. 2d 716, 721-22 (CCPA 1980) and Ex parte Hazumi, 3 USPQ 2d 1059, 1060 (BPAI 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural 
Examiner notes that claim 10 recites similar diseases and disorders as instant claim 7, and is similarly rejected.
Claim 9 is rejected on the judicially created basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F. 2d 716, 721-22 (CCPA 1980) and Ex parte Hazumi, 3 USPQ 2d 1059, 1060 (BPAI 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons: The complications claimed do not share a common mechanics, common organs, and common patient population. For example, anticancer activity, inflammatory activity infective activity anti-immunological and/or anti-neurodegenerative activity do not share a common organ, common symptoms, common patient population, and common end points. 
Examiner notes that claim 12 recites similar diseases and disorders as instant claim 9, and is similarly rejected.
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) share a substantial structural feature as well as a common use that flows from the substantial structural feature. This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. § 134 and 37 CFR 41.31 (a)(1) (emphasis provided).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-10, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of claims 1-4, 6-10, and 12 are deemed to be indefinite due to alternative claim interpretation.  The skilled artisan is not apprised of peptides that fall within the claim scope and peptides that fall outside of claim scope.  Claim 1 recites:
with the proviso that if Xaa1 is OctGly, then Xaa2 is Glu; or Nle; Xaa4 is Ala; or Abu; Xaa6 is Ile; or OctGly; Xaa10 is Lys; Xaa11 is Ser; Thr; Asn; or Gln; Xaa13 is Pro; Tic; Ala; Val; or Lys; and/or if Xaa6 is OctGly, then Xaa1 is OctGly; Arg; or Cha; Xaa2 is 4 is Ala; or Abu; Xaa10 is Lys; Xaa11 is Ser; Thr; Asn; Gln; Xaa13 is Pro; Tic; Ala; Val; or Lys; and with the further proviso that if Xaa11 is Tyr; or His, then Xaa1 is Arg; hArg; or Glu(Phenethyl). 
The inclusion of the proviso claim language in combination with the “and/or” language renders the claim indefinite.  Specifically, the claims have alternative claim interpretation of what is included and excluded from the claim scope.
Regarding claim 7, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  Claim 7 recites the broad recitation IBD, and the claim also recites Crohn’s Disease which is the narrower statement of the range/limitation, and also a species of IBD.
Regarding claim 8, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation “pharmaceutically inert carrier”, and the claim also recites “particularly in a form suitable for inhalation, for oral, topical ..” which is the narrower statement of the range/limitation. The claim further recites “especially in the form of a tablet, dragee, capsule, solution, …” which is a further subset of the claimed elements”.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely 
The metes and bounds of claim 9 are deemed to be indefinite, the claim recites multiple instances of “and/or” claim language leading to alternative claim interpretation.  
Further regarding claim 9, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation “inhibiting protease activity”, and the claim also recites “in particular against human neutrophil elastase” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 10, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  
The metes and bounds of claim 10 are deemed to be vacant indefinite.  The claim recites multiple instances of the term “or”.  The skilled artisan is that is not apprised of what included within the claim scope and what is excluded from the claim scope.  
Further regarding claim 10, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 9, 10, and 12 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling a compound of claim 1 as an inhibitor of human neutrophil elastase; porcine pancreatic elastase, and human proteinase 3, does not reasonably provide enablement for the asserted utility of the 
Particularly relevant to the instant case is the issue as to whether the specification provides embodiments allowing use of the claimed invention without requiring undue experimentation by one of ordinary skill in view of the highly unpredictable nature of the treatment or prevention of “lung cancer; breast cancer; psoriasis; alpha 1 antitrypsin deficiency; pulmonary emphysema; cystic fibrosis; chronic obstructive pulmonary disease; idiopathic pulmonary fibrosis; bronchiectasis; pulmonary hypertension; arterial pulmonary hypertension; cardiac hypertrophy; myocarditis; acute myocardial infarction; rheumatoid arthritis; osteoarthritis; atherosclerosis; multiple sclerosis; pancreatitis; allergic rhinitis; systemic inflammatory respiratory syndrome; inflammatory dermatoses; or inflammatory bowel disease” (of instant claim 7); “selectively inhibiting protease activity, in particular human neutrophil elastase activity, and/or inducing anti-inflammatory activity and/or anti-infective activity and/or anti-cardiovascular activity and/or anti-immunological activity and/or anti-neurodegenerative activity” (of instant claim 9); “inhibiting elastase activity for the treatment or prevention of infections or diseases related to such infections, lung cancer, breast cancer, immunological diseases, pulmonary diseases, cardiovascular diseases, neurodegenerative diseases, or inflammation or diseases related to inflammation mediated or resulting from elastase activity; or where immunological reaction is 
“[An inventor] must not be permitted to achieve . . .  dominance by claims which are insufficiently supported and hence not in compliance with the first paragraph of 35 U.S.C. 112. That paragraph requires that the scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art. In cases involving predictable factors, such as mechanical or electrical elements, a single embodiment provides broad enablement in the sense that, once imagined, other embodiments can be made without difficulty and their performance characteristics predicted by resort to known scientific laws. In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.”  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).

Accordingly, the critical element here is how broad the claim is compared to the level of unpredictability in the art.
The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the specification coupled with information known in the art without undue experimentation (United States v. Telectronics, 8 USPQ2d 1217 (Fed. Cir. 1988)).  Whether undue experimentation is needed is not based upon a single factor but rather is a conclusion reached by weighing many factors.  These factors were outlined in Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Int. 1986) and again in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988) and include the following:

Nature of Invention.  


Scope of the Invention.  
The scope of the invention is 18 specific backbone cyclized peptidic compounds, i.e., compounds of instant examples 1-18 (see instant specification page 35-36, table 1), and their uses in the treatment cited above.  

State of the Art and Level of Skill in the Art.  
Although the level of skill in the art is very high, treatment of all conditions claimed is a very unpredictable and unlikely art.  At the present time, there is no one drug that could treat all claimed conditions.  An ordinary skill in the art would have difficulty to use the compound of instant invention to treat or prevent “lung cancer; breast cancer; psoriasis; alpha 1 antitrypsin deficiency; pulmonary emphysema; cystic fibrosis; chronic obstructive pulmonary disease; idiopathic pulmonary fibrosis; bronchiectasis; pulmonary hypertension; arterial pulmonary hypertension; cardiac 
The following references are a selection of diseases and disorders that fall within the instant claim scope; it is not intended to be a comprehensive analysis of the entire claim scope.
The cancer treatment art involves a very high level of unpredictability, and if treatment is unpredictable, prevention is also.  While the state of the art is relatively high 
With regard to cancer treatment, Bally et al. (US 5,595,756- cited in IDS filed 6/18/2020) stated, “Despite enormous investments of financial and human resources, no cure exists for a variety of diseases.  For example, cancer remains one of the major causes of death.  A number of bioactive agents have been found, to varying degrees, to be effective against tumor cells.  However, the clinical use of such antitumor agents has been highly compromised because of treatment-limiting toxicities” (col. 1, lines 17-24).  Sporn et al (Carcinogenesis 21:525-530 (2000)- cited in IDS filed 6/18/2020) teach the magnitude of mortality of cancers and that mortalities are in fact still rising and that new approaches to a variety of different cancer are critically needed.  Sporn et al also teach that “given the genotype and phenotype heterogeneity of advanced malignant lesions as they occur in individual patients, one wonders just exactly what are the specific molecular and cellular targets for the putative cure.”  Given Bally et al teaching of treatment-limiting toxicities in clinical use, Sporn’s teaching that the cancer progression is heterogeneous as it progresses, both in genotype and phenotype, demonstrates that the treatment of cancer is highly unpredictable, if even possible for many cancers.
Generally, the state of the art for the treatment of neurodegenerative diseases is fraught with problems. Although various treatments alleviate the symptoms of neurodegenerative diseases, none of them prevent or halt the neurodegenerative Drugs 62:775-786 (2002)) teach that the “pathological mechanisms underlying disease [Parkinson's, Alzheimer's and ALS], such as apoptosis and oxidative stress are not yet understood and are subject to intensive research." Stoessl et al. states that for Parkinson’s disease “[t]o date, there has been no convincing evidence that any of the multitude of approaches suggested has had any effect on the underlying progression of PD." (p. 428). Furthermore, it is known in the art that, although there is effective symptomatic treatment for PD, there is no proven preventative or regenerative therapy.
In the example of Huntington’s disease, Margolis (Clin. Chem. 49:1726-32 (2003)) teach that Huntington disease is a rare progressive disease in which the lack of effective treatment, the unstable nature of mutations, the existence of disorders with the same clinical presentation all complicate diagnostic testing.
It is well known in the art that for neuronal cell death is irreversible. For example, Martin (Brain Res. Bull 46:281-309 (1998)) states transient cerebral ischemia produces an irreversible neuronal death that is still not fully understood (p. 287). 
With regard to Multiple Sclerosis, another neurological disorder, although there have been substantial progress reported in the scientific literature about the multiple etiologies of multiple sclerosis, including genetic makeup and environmental factors, multiple sclerosis remains a “difficult disease for which solutions seem attainable yet remain elusive” (Compston et al., The Lancet 359:1221-1231 (2002) at p. 1221, para. 1 See also p. 1226-1228 discussing the various treatments of MS with β-interferons and synthetic amino acid polypeptides, corticosteroids, etc.
Cardiovascular disease is an umbrella term which includes a large collection of diseases, e.g., but not limited to, atherosclerosis, coronary heart disease, hypertension, thrombosis, hypertrophic cardiomyopathy, and cardiac arrhythmias (see generally Nabel et al. (N. Eng. J. Med. 349:60-72 (2003)).  Some of the diseases are related to cholesterol levels, while others are completely unrelated to cholesterol.  Id.  Additionally, others diseases have a genetic component as the basis of disease development (Tables 1-3). 
Rheumatoid arthritis (RA; accessed 10/24/2017 at URL merckmanuals.com/professional/musculoskeletal-and-connective-tissue-disorders (pp. 1-26) is a chronic systemic autoimmune disease that primarily involves the joints (abstract).  RA causes damage mediated by cytokines, chemokines, and metalloproteases. Characteristically, peripheral joints (e.g., wrists, metacarpophalangeal joints) are symmetrically inflamed, leading to progressive destruction of articular structures, usually accompanied by systemic symptoms.  Id.  Treatment of RA involves supportive measures (nutrition, rest, analgesics), drugs that modify disease progression (e.g., TNF-alpha antagonists, IL-1 receptor antagonists, IL-6 blockers, B-cell depleters, T-cell costimulatory molecules, and Janus kinase (JAK) inhibitors, and corticosteroids), and surgery (pp. 14-25).

Number of Working Examples and Guidance Provided by Applicant.  


Unpredictability of the Art and Amount of Experimentation.  
The art of using pharmaceuticals for the treatment and/or prevention of all possible physiological and/or pathophysiological state are highly unpredictability.  In nearly every case, the skilled artisan could not predict a priori whether a given compound/pharmaceutical would affect “lung cancer; breast cancer; psoriasis; alpha 1 antitrypsin deficiency; pulmonary emphysema; cystic fibrosis; chronic obstructive pulmonary disease; idiopathic pulmonary fibrosis; bronchiectasis; pulmonary hypertension; arterial pulmonary hypertension; cardiac hypertrophy; myocarditis; acute myocardial infarction; rheumatoid arthritis; osteoarthritis; atherosclerosis; multiple sclerosis; pancreatitis; allergic rhinitis; systemic inflammatory respiratory syndrome; inflammatory dermatoses; or inflammatory bowel disease” (of instant claim 7); “selectively inhibiting protease activity, in particular human neutrophil elastase activity, and/or inducing anti-inflammatory activity and/or anti-infective activity and/or anti-cardiovascular activity and/or anti-immunological activity and/or anti-neurodegenerative activity” (of instant claim 9); “inhibiting elastase activity for the treatment or prevention of infections or diseases related to such infections, lung cancer, breast cancer, immunological diseases, pulmonary diseases, cardiovascular diseases, instant examples 10-13 and 16 are ineffective (i.e., having IC50>100[uM]) as disclosed in the instant table 2, see pages 39-40). 
Further, as evidenced by NIH National Cancer Institute (available online at: https://www.cancer.gov/types/lung/research, accessed on 11/23/2019- cited in IDS filed 6/18/2020), there is no known drug that belongs to human neutrophil elastase inhibitors (see the whole article).
Therefore, there would be a huge amount of undue experimentation required in order to use the invention within the claimed scope.
Considering the above factors, the claims are clearly not enabled for the full scope of the disorders claimed.


Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeMarco et al. (U.S. 2009/0054345).
Demarco et al. teach hairpin peptidomimetics of the general formulae (I): 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, wherein Z is a chain of 11 -amino acid residues which, depending on their positions in the chain (counted starting from the N-terminal amino acid) are Gly, or Pro, or Pro(4NHCOPhe), or of certain types which, as the remaining symbols in the above formula, are defined in the description and the claims, and salts thereof, have the property to inhibit proteases, in particular serine proteases, especially Cathepsin G or Elastase or Tryptase (abstract). Claims 16-17 have Template defined as DPro-Pro, and Z defined as: 
P1: Nle, Ile, Aoc, hLeu, Chg, OctG, hPhe, 4AmPhe, Cha, Phe, Tyr, 2Cl-Phe, Trp, 1-Nal, Leu, Cha or Arg;
P2: Cys, Glu, Nie, Thr, or Gln ;
P3: Thr, Ala or Abu;
P4: Lys, Nle, Ala, Abu, or Thr; 
P5: Ser, AlloThr or Dpr;
P6: Ile, c5al, Leu, Nle, Aoc, OctG, Cha, hLeu, hPhe, Chg, t-BuA, Glu, or Asp;
P7: Pro;
P8: Pro, Ala, or Pro(4NHCOPhe );
P9: Tyr, Phe, Ile, Nie, Cha, Gin, Arg, Lys, His, Thr, or Ala;
P10:Cys, Arg, Nie, Gin, Lys, Met, Thr, or Ser;
P11: Tyr, Gin, Arg, Ser, Nle, 2-Nal, 2Cl-Phe, Cha, Phg, Tyr, Phe, Asp, Asn, or Thr; and
Cys, if present at P2 and P10, may form a disulfide bridge.
When  P1= OctG; P2=Glu; P3=Thr; P4=Ala; P5=Ser; P6=Ile; P7=Pro; P8=Pro;
DPro-Pro.  The compound would be identical to the elected species of Example No. 1: (OctGly-Glu-Thr-Ala-Ser-Ile-Pro-Pro-Gln-Lys-Asn-DPro-Pro).  
Claim 36 of DeMarco et al. teaches a peptide wherein the template is DPro-LPro and the amino acid residues in position 1-11 are: P1: OctG; P2: Glu; P3: Thr; P4: Ala; P5: Ser; P6: Ile; P7: Pro; P8: Pro; P9: Gln; P10: Lys; P11: Tyr.  This sequence is Cyclo(-OctGly-Glu-Thr-Ala-Ser-Ile-Pro-Pro-Gln-Lys-Thr-DPro-Pro-) (SEQ ID NO:156, Table 1) and has 100% identity with the fourth peptide recited in the markush group of instant claim 5.  The limitations of instant claims 1-5 are deemed to be satisfied.  Regarding claims 6 and 7, the claims are drawn to compositions. Claims 6 and 7 merely recite intended uses of the claimed compositions.  Regarding claim 8, Demarco et al. teach pharmaceutical compositions comprising the peptide and a pharmaceutically inert carrier.  The compositions can be formulated as tablets, pills, dragees, capsules, liquids, gels, syrups, slurries, suspensions etc., for oral ingestion by a patient to be treated. For oral formulations such as, for example, powders, capsules and tablets (e.g., Claim 52; paras. [0334]-[0347]).  Regarding claim 9, the peptides can be used to inhibit protease activity including human neutrophil elastase (e.g., abstract; paras. [0005], [0298]). The peptides can be administered for anticancer activity and/or anti-inflammatory activity and/or anti-infective activity and/or anti-cardiovascular activity and/or ant-iimmunological activity and/or anti-neurodegenerative activity (paras. [0334]-[0356]; claim 51).   Regarding claims 10 and 12, the peptides can be administered to treat cystic fibrosis.  Id.  
Accordingly, instant claims 1-10 and 12 are anticipated by DeMarco et al.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,273,267 (hereinafter “the ‘267 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
The instant claims are drawn to a backbone cyclized peptide compound comprising a peptide of formula I.  Claim 5 recites specific peptides. Claims further recite pharmaceutical compositions and methods of treatment, e.g., for inhibiting elastase activity in infections, cancer, immunological diseases, neurodegenerative diseases, cardiovascular diseases, etc.
1-Xaa2-Thr3-Xaa4-Ser5-Xaa6-Xaa7-Xaa8-Xaa9-Xaa10-Xaa11-Xaa12-Xaa13-). Many of the backbone cyclized peptides of the ‘267 patent overlap with compounds within the instant claim scope.  For example, but not limited to, Cyclo(-OctGly-GIu-Thr-Ala-Ser-Ile-Pro-Pro-GIn-Lys-Dap-DPro-Pro-) (2nd compound in claim 2 of ‘267 patent) encompasses compounds of instant claim 1.  Further, the instantly claimed pharmaceutical composition encompasses and/or is encompassed by the pharmaceutical composition claimed in ‘267 patent.  Method claims 5, 7, and 8 of the ‘267 patent recite overlapping claim methods of treatment.
Accordingly, claims 1-12 of the ‘267 and anticipate and/or make obvious the instantly claimed invention.

The instant application is a divisional of Appl. No. 15/107,980 (issued as Patent No. 10,723,765; hereinafter “the ‘765 patent”).  Applicant pursued the composition claims in the ‘the ‘765 patent.  Applicant has pursued the method claims in the instant application.
Examiner refers applicant to the final rejection mailed 12/2/2019 in the ‘765 patent file wrapper.  Per pages 2-3 of the action, the restriction requirement of method claims 7, 9-10, 12-14, and 17-18 was withdrawn and the method claims were rejoined.  Method claims 7, 9-10, 12-14, and 17-18 more examined on the merits in the final office action mailed 12/2/2019.
7, 9-10, 12-14, and 17-18.  Thus, the restriction requirement mailed 1/30/2017 and the method groups indicated in the non-final office action mailed 5/9/2017 (at p. 3) was withdrawn before the patent issued.  Applicant proceeded to voluntarily cancel the method claims.  
Consistent with MPEP § 804.01(E), a double patenting rejection is appropriate and the safe harbor provisions of 35 USC §121 do not apply to the instant application. 
An ODP rejection over the ‘765 patent is warranted and valid under MPEP guidelines.

Claims 1-10 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,723,765 (hereinafter “the ‘765 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
The instant claims are drawn to a backbone cyclized peptide compound comprising a peptide of formula I.  Claim 5 recites specific peptides. Claims further recite pharmaceutical compositions and methods of treatment, e.g., for inhibiting elastase activity in infections, cancer, immunological diseases, neurodegenerative diseases, cardiovascular diseases, etc.
Claim 1 of ‘765 patent recites 15 of the 18 peptides recited in instant claim 5.  Claims 2, 4, and 5 of ‘765 patent recite a pharmaceutical composition reciting overlapping claim language of instant claims 6 and 7.  
Accordingly, instant claims are anticipated by 1-7 claims 1-5 of the ‘765 patent.

Furthermore, the issued ‘765 patent disclosed, but did not claim the instant methods of inhibiting protease activity in treating or preventing a variety of diseases and disorders, including but not limited to infections, cancer, pulmonary diseases, cardiovascular diseases, inflammation, and immunological disorders, comprised of administering the patented compositions (e.g., but not limited to col. 12, 14).  The instant case is analogous to Sun Pharmaceutical Industries, Ltd. v. Eli Lilly and Company (Fed. Cir. July 28, 2010), where the courts ruled that obviousness-type double patenting exist between previously-disclosed, but newly-claimed utility.  Therefore, the instant claims are not patentably distinct from the issued claims.  
Accordingly, instant claims 9, 10 and 12 are rendered obvious by claims 1-5 of the ‘765 patent.

Conclusion
No claims are allowed.
Claims 1-10, 12 and 13 are pending.  Claim 13 is withdrawn.
Claims 1-10 and 12 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836.  The examiner can normally be reached on M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KRISTINA M HELLMAN/Examiner, Art Unit 1654